In a proceeding pursuant to article 81 of the Mental Hygiene Law, the appeal is from an order of the County Court, Rockland County, dated June 2, 1976, which, after a hearing, found appellant to be a drug dependent person and certified her to the care and custody of the Drug Abuse Control Commission. Order affirmed, without costs or disbursements. The determination at a certification hearing that a person is a "drug dependent person” must be supported by a preponderance of the credible evidence. (Cf. People v Fuller, 24 NY2d 292.) A review of the record indicates that this burden of proof has been met. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.